Citation Nr: 0011787	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
October 1953.  He was held as a prisoner of war by the North 
Korean government from December 1950 to August 1953.  He died 
in August 1996; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating action of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2000, the appellant testified at a personal 
hearing before the undersigned Member of the Board sitting at 
the RO.  A transcript of that hearing is associated with the 
record.  From a review of the testimony, it appears that the 
appellant raised the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 (West 1991) for additional 
disability received as a result of VA treatment.  That issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration. 


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The death certificate reveals that the veteran died in August 
1996 as the result of a brain tumor.  At the time of his 
death, the veteran was service-connected for post-traumatic 
stress disorder (PTSD), evaluated as 100 percent disabling.  
Service connection was also in effect for frozen feet and 
colon polyps, each evaluated as 10 percent disabling.

Service medical records are silent for any findings or 
complaints pertaining to a brain tumor.  The report of an 
August 1953 repatriation examination included the notation 
that the veteran had not been wounded before or at the time 
of capture.  The only defect noted on the October 1953 
separation examination was frozen feet. 

Post-service medical records include numerous reports of VA 
examinations conducted to evaluate the severity of the 
veteran's service-connected disabilities; however, there is 
no mention in those reports of a brain tumor.  

A February 1996 VA hospital summary noted that, in January 
1996, the veteran presented with a one and a half month 
history of progression left lower extremity and then left 
upper extremity weakness and apraxia.  Diagnostic testing 
revealed a right parietal glioblastoma multiform and the 
veteran underwent a right parietal craniotomy.  His "only 
significant" past medical history was reportedly a resection 
of polyps on 1988.  

An April 1996 hospital summary noted that the veteran had a 
regrowth of the recently resected and radiated glioblastoma.  
His past medical history was noted to include PTSD.  It was 
determined that the veteran's condition had progressed to 
that point that no further treatment could be offered and he 
was discharged to hospice care.  

A June 1996 hospital summary report reviewed the history of 
glioblastoma and noted that he had been admitted for 
progressive left sided weakness.  His past medical history 
was noted to include PTSD.  After evaluation, it was 
determined that it would be appropriate to discharge the 
veteran to a long term care facility.  The diagnosis was that 
of glioblastoma, inoperable.  VA chart extracts prepared by 
the social work service detailed two visits to the veteran at 
the nursing home facility for monitoring of his care.  

In a July 1997 response to the RO's request for information, 
the Madison Healthcare and Rehabilitation Center reported 
that the veteran had been under the care of that facility 
from June 1996 until he expired in August 1996.

The appellant contends that the veteran's brain tumor was 
either caused by or aggravated by his service-connected PTSD 
or was related to a gunshot wound to the head sustained just 
prior to capture.  In response to questioning from her 
representative and the Board member at the January 2000 
hearing, the appellant stated that she had not been told by 
any physician that the veteran's brain tumor was caused by, 
aggravated, or otherwise related to the service-connected 
PTSD or claimed gunshot wound to the head.  The appellant 
also submitted a copy of a statement from the veteran's 
sister-in-law who recounted her visit with the veteran at a 
VA facility in June 1996.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303.  In the case of a former POW, the law provides that 
certain diseases will be presumed to have been incurred in 
service if the disease is manifest to a compensable degree at 
any time after service.  38 C.F.R. § 3.309(c). 

The preliminary question before the Board, however, is 
whether the appellant has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  If she has not, her claim 
must be denied, and no further development may be taken.  Id.  
In this respect, the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has held that a 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
cases which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed.Cir. 
1997).  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
not subject to weighing for probative value, unless the 
assertions made are inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In other words, determinations regarding 
the probative value of such evidence are reserved for the 
analysis of the claim on the full merits-not for the 
preliminary determination of whether the claim is well 
grounded.  Id.

In order for the appellant's claim to be considered plausible 
(i.e. "well grounded") there must be competent evidence of 
a relationship between the cause of the veteran's death and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

In the present case, there is no competent evidence linking 
the cause of the veteran's death to either his military 
service, to a service-connected disorder, or to his POW 
experience.  The only evidence pertaining to a possible 
relationship to service is the appellant's own testimony.  
Significantly, the Board notes that the appellant testified 
that no physician had indicated that the veteran's death was, 
in any way, related to service.  Statements and testimony 
from lay witnesses or the appellant in this regard are not 
sufficient to establish a plausible claim as they are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the Board must find that the 
evidence presently of record is not sufficient to well ground 
the claim.  As the appellant has not presented a well-
grounded claim, the appeal is denied. 

In making this determination, the Board has considered the 
appellant's hearing testimony.  While her testimony is 
considered credible insofar as she described her beliefs 
concerning the merits of her claim, as noted earlier, she is 
not competent to testify to medical diagnosis or etiology.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death does not meet the threshold of being well 
grounded, a weighing of the merits of the claim is not 
warranted and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As a well-grounded claim has not been presented, service 
connection for the cause of the veteran's death is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

